Title: To George Washington from Juris Peritus, 13 January 1794
From: Juris Peritus (pseudonym)
To: Washington, George


          
            Sir
            13. Jany 1794.
          
          The promotion of Mr Randolph to the office of Secretary of State having left his place
            vacant, the public mind is considerably interested in conjecturing who will be his
              successor—Aware of your zeal for the public welfare &
            persuaded that you regard your power of nominating to office as a trust for the benefit
            of the people; the universal sentiment is, that in order to fix on the most suitable
            character for any office, in the genl govt it is only requisite that such a character
            should be presented to your view.
          Under these impressions a citizen who cannot communicate his sentiments to you
            personally, avails himself of the present mode of introducing to your attention a
            character which in every point of view, is consider’d as the most
            suitable one for the place to be filled; of perhaps any within the United States.
          The qualifications of an Attorney General of the U.S. it is presumed, should in
            substance be the following.
          1. Eminence as a counsellor at law
          2. A fair moral character
          3. That he should possess the entire confidence of the people
            of the State from which he is taken
          4. That he should be a known friend to the Genl Governt
          5. To the knowlege of the principles & practice of the
            law he should add, a general acquaintance with science in other words, he should be a
              scholar
          6. That his manners should be agreeable to you personally—in
            other words he should be a gentleman
          These are qualities not commonly united in one man but if the general Sentiment of Pennsylvania be right, they all meet in that of William Bradford. Introduced into
            public life under the enlighten’d administration of the late Governor Reed, & at the
            early age of 27. appointed Attorney General of Pennsylva. he has continued in that place
            until his late promotion to the office of Judge of the Supreme Court, (a period of above
            14 years,) with distinguish’d honor to himself & advantage to the State—At the Bar
            he was ev⟨er⟩ consider’d as one of its brightest ornaments, & on the Bench he is
            considerd as inferior to neither of his Bretheren—His political sentiments are known to
            be decisively favourable to the Governt of the U. States—while no one
            stands higher in the opinion of the people of this State His late publication on the
            subject of the penal Code of Pennsylvania, proves his talents in Composition, & his
            humane dispositon—a publication which seems to have arrested the attention of the
            legislatures of the different States & promises to produce the happiest effects.
          In private life no character can be fairer—his benevolency is
            diffusive & his charities unremitting.
          His delicacy would revolt at the present measure, had he any intimation of it—but
            though it is foreign from his nature to request in the most indirect way, the place now
            contemplated, yet were it offerd him, it would not probably meet
            a refusal.
          Mr Bradford from his abilities & charater, cannot but prove an acquisition to any
            governt in whose service he may be engaged—& his nomination to the post of Attorney
            Genl of the
          U. States would add to the many civic honors you have already acquired in calling forth
            modest merit & in filling the first stations under the Genl Governt with men of
            talents & integrity.
          This State also, has perhaps a claim to this place—for altho one of the 3. first, her
            citizens have not shared more of the first offices of the Genl Governt than some of the
            smallest of the United States. With the sincerest wishes for
            your personal welfare, that of the governt over which you preside with so much glory—I
            remain Sir Yours most humbly.
          
            Juris peritus
          
        